DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 1, reading on Fig. 2, encompassed by claims 1-3 and 5-10 in the reply filed on 05/13/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. 20170148856.

    PNG
    media_image1.png
    446
    671
    media_image1.png
    Greyscale

Regarding claim 1, figs. 1 and 7 of Choi discloses a display device, comprising: 
a base layer 100 including an active area DA partitioned to display images and an inactive area NA adjacent to the active area; 
an opening TH located in a part of the active area and passing through the base layer and functional layers (layers above 100 and below 300) thereabove; and 
a cut structure 620B (on left and right of TH) located in a vicinity of the opening and provided to cut a connection of an organic light emitting layer 220 (par [0056] - an intermediate layer 220 including an organic emission layer) between the opening and a light emitting unit 200 of the active area.

Regarding claim 2, fig. 7 of Choi disclose wherein the cut structure has a shape to suppress (the overhang shape suppress an upward motion of) an inorganic layer 310 which covers the cut structure from being laminated while making a valley shape.
Regarding claim 5, fig. 7 of Choi discloses further comprising: an encapsulation layer 300 covering the active area, wherein an inorganic layer which covers the cut structure is an inorganic layer included in the encapsulation layer.

Regarding claim 6, fig. 7 of Choi discloses wherein the cut structure is located between the opening TH and the light emitting unit of the active area to enclose the opening.

Regarding claim 7, fig. 7 of Choi discloses wherein an inorganic insulating layer 620B1 (par [0157]) below the cut structure is etched inwardly from an outer periphery of the cut structure.

Regarding claim 8, fig. 7 of Choi discloses wherein the cut structure includes at least two protruding structures (one on the left of TH and one on the right), and each of the at least two protruding structures is formed of a same material as a planarization layer 107 which covers a source electrode or a drain electrode of a thin film transistor (TFT) included in a pixel circuit of the active area.

Regarding claim 9, fig. 7 of Choi discloses further comprising: an encapsulation layer 300 including a first inorganic layer, an organic layer 320 (portion of 320 layer), and a second inorganic layer 320 (portion of 320) sequentially laminated (par [0111]) and covering the active area; and a blocking structure 620A provided to block a flow of the organic layer, and wherein the cut structure is located on one side or both sides of the blocking structure.

Regarding claim 10, fig. 7 of Choi discloses wherein two blocking structures 620A (on left of TH and on right of TH are two structures) are provided, and the cut structure is located between the two blocking structures.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Choi.
Regarding claim 3, Choi discloses claim 2, and Choi discloses wherein a side surface inclination of the cut structure is less than 90 degrees. Choi does not disclose that the side surface inclination of the cut structure is 65 degrees or smaller.
Note the angle as claimed merely changes the shape of the cut structure.
Although the Choi device does not teach the exact shape of the cut structure as that claimed by Applicant, the shape differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the support means is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of providing support.  In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that these changes produce no functional differences and therefore would have been obvious.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829